Exhibit 10.2

June 5, 2019

GigCapital2, Inc.

2479 E. Bayshore Rd., Suite 200

Palo Alto, CA 94303

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

        Re: Initial Public Offering

Ladies and Gentlemen:

This letter agreement (this “Letter Agreement”) is being delivered to you in
accordance with the Underwriting Agreement (the “Underwriting Agreement”)
entered into by and between GigCapital2, Inc., a Delaware corporation (the
“Company”), and EarlyBirdCapital, Inc. (“EarlyBird”), as representative (the
“Representative”) of the several Underwriters named therein (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each consisting of one share of the
Company’s common stock, par value $0.0001 per share (“Common Stock” and such
shares included in the Units, “Offering Shares”), one right to receive one
twentieth (1/20) of one share of Common Stock (the “Right”) and one warrant to
purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment (the warrants included in the Units sold, the “Offering Warrants”).
Capitalized terms used herein but not defined in context are defined in
paragraph 12 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned individuals, being an executive officer or
director of the Company and signing this Letter Agreement in his or her personal
capacity and not on behalf of the Company, hereby agrees with the Company as
follows:

1. With respect to stockholder votes and associated conversion rights,

(a) if the Company solicits stockholder approval of a Business Combination via a
proxy solicitation, then the undersigned will vote all shares of then
outstanding Common Stock beneficially owned by him in favor of such Business
Combination; provided, that (i) the undersigned acknowledges and agrees that
prior to entering into a Business Combination with a target business that is
affiliated with any Insiders, such transaction must be approved by a majority of
the Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated stockholders from a financial point of view, and (ii) no
Insider will be entitled to receive or accept a finder’s fee or any other
compensation in the event such Insider originates a Business Combination;

(b) the undersigned hereby agrees not to propose for a stockholder approval any
amendment to the Amended and Restated Certificate of Incorporation that would
(i) affect the substance or timing of the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 18 months of the closing of the IPO , or (ii) alter its provisions
relating to the Company’s pre-Business Combination activity or the related
stockholders’ rights, unless the Company provides the holders of any Offering
Shares with the opportunity to redeem their Offering Shares upon the approval of
any such amendment. Such redemption must be at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account
including interest (net of taxes payable), divided by the number of then
outstanding Offering Shares; and

(c) the undersigned will not redeem any shares of Common Stock beneficially
owned by him in connection with a solicitation for stockholder approval
described in either of clauses (a) or (b) above, or sell any such shares of
Common Stock in a tender offer undertaken by the Company in connection with a
Business Combination.



--------------------------------------------------------------------------------

2. If the Company fails to consummate a Business Combination within 18 months of
the completion of the IPO, or such other time period as may be set forth in the
Amended and Restated Certificate of Incorporation, the undersigned will cause
the Company to (i) as promptly as possible, cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the Offering Shares at
a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest earned on the Trust Account
(net of taxes payable and up to $100,000 for dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish the holders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining stockholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.

3. The undersigned hereby waives any and all right, title, interest or claim of
any kind the undersigned may have in the future in or to any distribution of the
Trust Account and any remaining assets of the Company as a result of, or arising
out of, any contracts or agreements with the Company and will not seek recourse
against the Trust Account for any reason whatsoever; provided, that the
foregoing waiver shall not apply with respect to liquidating distributions from
the Trust Account made in connection with any Offering Shares purchased by the
undersigned or its Affiliates during the IPO or on the open market after the
completion of the IPO if the Company fails to complete a Business Combination
within 18 months of the completion of the IPO. The undersigned acknowledges and
agrees that there will be no distribution from the Trust Account with respect to
any of the Rights or Offering Warrants, all rights of which will terminate upon
the Company’s liquidation.

4. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations,

(a) the undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding taxes
payable on interest earned), subject to any pre-existing fiduciary or
contractual obligations the undersigned might have; and

(b) the undersigned hereby acknowledges and agrees that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this Letter Agreement, (ii) monetary
damages may not be an adequate remedy for such breach, and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

5. Neither the undersigned nor any of their Affiliates will be entitled to
receive, and none of them may accept, any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination, except for the following:

(a) GigAcquisitions2, LLC, a Delaware limited liability company (“Sponsor”), an
Affiliate of Dr. Katz, and its Affiliates may receive compensation for
administrative services and office space, as provided for under that certain
Administrative Services Agreement between the Company and GigFounders, LLC dated
as of March 20, 2019;

(b) Sponsor may receive amounts due, if any, under that certain promissory note
in the aggregate principal amount of $99,937, dated March 12, 2019, issued by
the Company in favor of Sponsor;

(c) Ms. McDonough may receive compensation for her services as Vice President
and Chief Financial Officer of the Company, as provided for under that certain
Strategic Services Agreement with the Company dated as of March 20, 2019;

(d) Ms. McDonough may receive an aggregate of 5,000 shares of Common Stock in
connection with her services as Vice President and Chief Financial Officer; and



--------------------------------------------------------------------------------

(e) any of the undersigned may receive reimbursement of out-of-pocket expenses
incurred by them in connection with certain activities on behalf of the Company,
such as identifying and investigating possible business targets and business
combinations, as well as advisory fees to directors pertaining to board
committee service and extraordinary administrative and analytical services, and
repayment upon consummation of a Business Combination of any loans which may be
made by them or by their Affiliates to finance transaction costs in connection
with an intended Business Combination. While the terms of any such loans have
not been determined nor have any written agreements been executed with respect
thereto, it is acknowledged and agreed that up to $1,500,000 of any such loans
may be convertible into units of the post-business combination entity at a price
of $10.00 per unit at the option of the lender.

6. The undersigned agrees to continue to serve in his or her current capacity as
an executive officer and/or director of the Company until the earlier of the
consummation by the Company of a Business Combination or its liquidation. The
biographical information of the undersigned previously furnished to the Company
and the Representative is true and accurate in all respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act. The undersigned’s FINRA
Questionnaire previously furnished to the Company and the Representative is also
true and accurate in all respects.

7. The undersigned represents and warrants that (i) he or she is not subject to,
or a respondent in, any legal action for any injunction, cease-and-desist order,
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; (ii) he or she has never been
convicted of or pleaded guilty to any crime involving any fraud, relating to any
financial transaction or handling of funds of another person, or pertaining to
any dealings in any securities and he or she is not currently a defendant in any
such criminal proceeding; and (iii) he or she has never been suspended or
expelled from membership in any securities or commodities exchange or
association, or had a securities or commodities license or registration denied,
suspended or revoked.

8. The undersigned agrees that he or she shall not Transfer (as defined below)
any securities (“Securities”) of the Company held by him or by his or her
Affiliates, other than any Units, or the Offering Shares, Rights or Offering
Warrants underlying such Units, purchased in the IPO or in the open market after
the IPO, until the earlier of (i) twelve months after the completion of a
Business Combination or (ii) the date on which, subsequent to a Business
Combination, (x) the last sale price of the Common Stock equals or exceeds
$12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 90 days after a Business
Combination, or (y) the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (the “Lock-up Period”). Notwithstanding the foregoing, during
the Lock-up Period, Transfers of Securities are permitted to be made (a) to any
persons (including their Affiliates and members) participating in the private
placement of the private units (as described in the Registration Statement); (b)
among the Insiders or to the Company’s executive officers, directors or
employees; (c) in the case of an entity, as a distribution to its partners,
stockholders or members upon its liquidation; (d) in the case of an individual,
by a bona fide gift to a member of one of the members of the individual’s
immediate family or to a trust, the beneficiary of which is a member of one of
the individual’s immediate family; (e) in the case of an individual, by virtue
of laws of descent and distribution upon death of the individual; (f) in the
case of an individual, pursuant to a qualified domestic relations order; (g) by
pledges to secure obligations incurred in connection with purchases of the
Company’s securities; (h) by private sales or transfers made in connection with
the consummation of a Business Combination at prices no greater than the price
at which the securities were originally purchased; or (i) to the Company for no
value for cancellation in connection with the consummation of a Business
Combination; provided, however, that in any case (other than clause (i)), these
permitted transferees must enter into a written agreement agreeing to be bound
by these transfer restrictions and the other terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the Transfer.

9. Notwithstanding the foregoing paragraph 8, each of the undersigned agrees
that during the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, none of them nor any of their
Affiliates, may Transfer any Securities beneficially owned by them, other than
any Units, or the Offering Shares, Rights or Offering Warrants underlying such
Units, purchased in the IPO or in the open market after the IPO. The foregoing
sentence shall not apply to the registration of the offer and sale of Units
contemplated by the Underwriting Agreement and the sale of the Units to the
Underwriters.



--------------------------------------------------------------------------------

10. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as an
executive officer and/or director of the Company.

11. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum, and
(iii) irrevocably agrees to appoint Crowell & Moring LLP as agent for the
service of process in the State of New York to receive, for the undersigned and
on his or her behalf, service of process in any Proceeding. If for any reason
such agent is unable to act as such, the undersigned will promptly notify the
Company and the Representative and appoint a substitute agent acceptable to each
of the Company and the Representative within 30 days and nothing in this Letter
Agreement will affect the right of either party to serve process in any other
manner permitted by law.

12. As used herein, (i) “Affiliate” has the meaning set forth in Rule 144(a)(1)
under the Securities Act; (ii) “Amended and Restated Certificate of
Incorporation” refers to the Amended and Restated Certificate of Incorporation
of the Company, as filed with the Secretary of State of the State of Delaware,
as the same may be amended from time to time; (iii) a “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (iv) “Exchange Act” means the Securities
Exchange Act of 1934, as amended; (v) “Insiders” means all executive officers
and directors of the Company immediately prior to the IPO, as well as
GigAcquisitions2, LLC, a Delaware limited liability company, EarlyBird, certain
affiliates and employees of EarlyBird (together with EarlyBird, the “EarlyBird
Group”), and Northland Gig2 Investment LLC (“Northland Investment”) and any of
their Affiliates; (vi) the “Registration Statement” shall mean the Registration
Statement on Form S-1 filed by the Company with the Securities and Exchange
Commission in connection with the IPO, as the same may be amended or
supplemented; (vii) “Securities Act” means the Securities Act of 1933, as
amended; (viii) the “SEC” means the United States Securities and Exchange
Commission; (ix) “Transfer” means (a) the sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder with respect to any security, (b) the entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) the public
announcement of any intention to effect any transaction specified in clause
(a) or (b); and (x) “Trust Account” means the trust account into which a portion
of the net proceeds of the Company’s IPO will be deposited.

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

14. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

15. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the Company’s consummation of a
Business Combination, or (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.



--------------------------------------------------------------------------------

16. This Letter Agreement may be executed in one or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or any other form of electronic delivery, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Chairman of the Board,

President, Chief Executive Officer, and

Secretary of GigCapital2, Inc.

/s/ Tara McDonough

Tara McDonough, Vice President and

Chief Financial Officer of GigCapital2, Inc.

/s/ John Mikulsky

John Mikulsky, Director of GigCapital2, Inc.

/s/ Neil Miotto

Neil Miotto, Director of GigCapital2, Inc.

/s/ Gil Frostig

Gil Frostig, Director of GigCapital2, Inc.

/s/ Raluca Dinu

Raluca Dinu, Director of GigCapital2, Inc.

 

Accepted and agreed this 5th day of June, 2019. GIGCAPITAL2, INC.

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Chairman of the Board

and Chief Executive Officer

EARLYBIRDCAPITAL, INC.

/s/ Steven Levine

Steven Levine

Chief Executive Officer

Signature page to Insider Letter (Executive Officers and Directors)